Name: COMMISSION REGULATION (EEC) No 1788/93 of 30 June 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  trade;  cooperation policy
 Date Published: nan

 No L 163/ 14 Official Journal of the European Communities 6 . 7 . 93 COMMISSION REGULATION (EEC) No 1788/93 of 30 June 1993 amending Regulation (EEC) No 2177/92 laying down detailed rules for the application of the specific supply arrangements for the Azores, Madeira and the Canary Islands with regard to sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relting to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), and in particular Articles 3 (4) and 7 (2) thereof, Whereas pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regula ­ tion (EEC) No 21 77/92 (4), as amended by Regulation (EEC) No 821 /93 (*), sets the forecast supply balance with sugar to the Azores, Madeira and the Canary Islands for the 1992/93 marketing year ; whereas pursuant to the said Article 2 and on the basis of the forecasts the supply balance for the 1993/94 marketing year under the arran ­ gements should now be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2177/92 is hereby replaced for the 1993/94 marketing year by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ( ¢) OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 378, 23 . 12. 1992, p . 23 . (J) OJ No L 173, 27. 6 . 1992, p. 13 . (4) OJ No L 217, 31 . 7 . 1992, p. 71 . 0 OJ No L 85, 6 . 4. 1993, p. 16 . 6 . 7 . 93 Official Journal of the European Communities No L 163/ 15 ANNEX Quantities of sugar expressed in terms of tonnes of white sugar, referred to in Article 1 of this Regulation for the 1993/94 marketing year Region Quantity Azores Madeira Canary Islands 7 000 10 000 60 000